1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DAVID HARSHAW, KY Bar # 86435
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5
     Attorneys for Defendant
6    JUSTIN LARUE CORBISEZ

7
                                  IN THE UNITED STATES DISTRICT COURT
8
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10
         UNITED STATES OF AMERICA,                         Case No. 6:18-MJ-00041-JDP
11
                        Plaintiff,                         STIPULATION AND ORDER TO MODIFY
12                                                         CONDITIONS OF RELEASE
               v.
13
         JUSTIN LARUE CORBISEZ,                             NEXT DATE: November 28, 2018
14                                                          TIME      10:00 a.m.
                        Defendant.                          JUDGE:    Hon. Jeremy D. Peterson
15
16           IT IS HEREBY STIPULATED, by and between the parties, through their respective
17   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the Plaintiff, and Assistant
18   Federal Defender David Harshaw, counsel for Justin L. Corbisez, that the Court modify the

19   conditions of release.
             At Mr. Corbisez’s arraignment on August 22, this Court ordered him not have any
20
     contact with his sister, Janae Corbisez, with whom he had an altercation. There was, however,
21
     an exception to the no contract order. This Court did allow contact for the siblings to ride back
22
     to San Diego together. This Court further ordered Mr. Corbisez not to consume any alcohol.
23           The parties now stipulate that Mr. Corbisez can be relieved of both conditions. The trip
24   back to San Diego from Yosemite was without incident. In the two months since Mr. Corbisez’s
25   arraignment, nothing remarkable has occurred. Further, counsel for Plaintiff contacted Ms.

26   Corbisez, and she is fine with contact between the siblings resuming.1 As to the alcohol

27
     1
28    At the arraignment, this Court said that it would revisit the conditions of release as early as the following week.
     Lest this Court think that the two-month passage of time has something to do with reluctance by either Ms. Corbisez
                                                             -1-
     condition, the parties believe that it is appropriate to have it be the standard release condition of
1
     no excessive use of alcohol.
2
3
     DATED: October 24, 2018                                Respectfully submitted,
4
5                                                           HEATHER E. WILLIAMS
                                                            Federal Defender
6
                                                            /s/ David Harshaw
7
                                                            DAVID HARSHAW
8                                                           Assistant Federal Defender

9                                                           Attorneys for JUSTIN LARUE CORBISEZ

10
     DATED: October 24, 2018                                MCGREGOR W. SCOTT
11                                                          United States Attorney
12
                                                            /s/ Susan St. Vincent
13                                                          SUSAN ST. VINCENT
                                                            Yosemite Legal Officer
14                                                          Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28   or the government to have the no contact order lifted earlier; suffice it to say that there have been some
     communication issues that have prevented this stipulation from being entered into sooner.
                                                               -2-
1                                                   ORDER
2             The court accepts the above stipulation and adopts its terms as the order of this court.
3    Accordingly, the conditions for release for Justin Larue Corbisez, Case No. 6:18-MJ-00041-JDP,
4    are modified to allow contact with his sister, Janae Corbisez, and to allow him to consume
5    alcohol but not to excess.
6
7    IT IS SO ORDERED.

8
     Dated:      October 30, 2018
9                                                        UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -3-
